CESS? 19-40 2791 06 DQORHENE OGSEK0R68IN HAGE! HI iNDatS PilehoaFdOPACLY

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

United States Courts
No. 19-40279 southern Date of Texas
JUL -Q 2019
ee David J, Bradley, Clerk of Gourt
Plaintiff - Appellee

Vv.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Defendant - Appellant
WILLIAM CASEY,
Plaintiff - Appellee

Vv.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Defendant - Appellant

RAYMOND COBB,

Plaintiff - Appellee

Vv.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
Ca@aee?:19-40270166 Démeurnare oes S0bbegHn Page/ inDatSPileRear/eo72e19

JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Defendant - Appellant

 

Appeal from the United States District Court
for the Southern District of Texas

 

Before JONES, ELROD, and ENGELHARDT, Circuit Judges.

PER CURIAM:

IT IS ORDERED that Appellant’s opposed motion to dismiss appeal
pursuant to Fed. R. App. P. 42(b) is GRANTED. |

 

Certified as a true copy and issued
as the mandate on Jul 092 2019

Attest: 4

Clerk, U.S. ue W rt of Ee eth Circuit
